              Case 2:20-cv-00775-RSL Document 14 Filed 01/12/21 Page 1 of 4



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      KARAN PAL,
                                                              Cause No. C20-0775RSL
 9
                             Plaintiff,

10
                  v.                                          ORDER OF DISMISSAL

11
      UNITED STATES CITIZENSHIP AND
      IMMIGRATION SERVICES, et al.,
12
                             Defendants.
13

14

15          This matter comes before the Court on the “United States’ Motion to Dismiss Pursuant to
16
     FRCP 12(b)(1).” Dkt. # 10. Having reviewed the memoranda, declaration, and case law
17
     submitted by the parties, the Court finds as follows:
18
            The motion to dismiss is GRANTED. Plaintiff’s habeas petition challenging defendants’
19

20   determination that he should not be allowed to apply for asylum in the United States was

21   dismissed for lack of jurisdiction. Pal v. U.S. Dep’t of Homeland Sec., No. 1:20-CV-0011-P,
22   2020 WL 1166492, at *1 (W.D. La. Mar. 9, 2020). He has now filed this action under the
23
     Administrative Procedures Act (“APA”) to obtain review of that same determination, arguing
24
     that he was deprived of due process because the immigration judge did not allow him to present
25
     relevant evidence and failed to conduct a de novo review of the asylum officer’s decision. Dkt.
26

27   # 1 at ¶¶ 1.1, 2.5, 8.4, and 8.6. The Government moved to dismiss plaintiff’s complaint for lack

28   ORDER OF DISMISSAL - 1
                Case 2:20-cv-00775-RSL Document 14 Filed 01/12/21 Page 2 of 4



 1   of jurisdiction, pointing out that the Immigration and Nationality Act (“INA”) prohibits judicial
 2   review of expedited removal orders and credible fear determinations. 8 U.S.C. § 1252(a)(2)(A)
 3
     (stating that “no court shall have jurisdiction to review . . . except as provided in subsection (e),
 4
     any individual determination or to entertain any other cause or claim arising from or relating to
 5

 6   the implementation or operation of an order of removal pursuant to § 1225(b)(1) of this title”).

 7   See Dep’t of Homeland Sec. v. Thuraissigiam, __ U.S. __, 140 S. Ct. 1959, 1966 (2020)
 8   (“[C]ourts may not review ‘the determination’ that an alien lacks a credible fear of
 9
     persecution.”) (quoting § 1252(a)(2)(A)). Congress provided only two methods for judicial
10
     review of an expedited removal determination under subsection (e), neither of which is
11
     applicable here.1
12

13          Plaintiff argues, however, that the APA provides a basis for judicial review of the

14   expedited removal determination in this case because the determination was based on a July 19,
15   2019, interim final rule that has been enjoined as inconsistent with the INA and therefore
16
     unlawful. See E. Bay Sanctuary Covenant v. Barr, 385 F. Supp.3d 922 (N.D. Cal. 2019)
17
     (preliminarily enjoining enforcement of a July 16, 2019, interim final rule entitled “Asylum
18

19
            1
20            Plaintiff's habeas petition under 8 U.S.C. § 1252(e)(2) was dismissed, and plaintiff has not
     asserted a habeas claim here. Nor could he: plaintiff was never detained in the State of Washington, and
21   he was removed from the United States in June 2020 and is no longer in the government’s custody. See
     Dep’t of Homeland Sec. v. Thuraissigiam, __ U.S. __, 140 S. Ct. 1959, 1969 (2020) (noting that the writ
22
     of habeas corpus has long been understood as a means of removing the injury of unlawful confinement)
23   (quoting 3 W. Blackstone, Commentaries on the Laws of England 137, and 3 Commentaries on the
     Constitution of the United States § 1333, p. 206 (1833) (Justice Story)).
24           With regards to the review available under 8 U.S.C. § 1252(e)(3), the district court’s jurisdiction
     over an APA challenge to the constitutionality or legal validity of the expedited removal system itself is
25
     preserved. See Make The Rd. New York v. Wolf, 962 F.3d 612, 624-26 (D.C. Cir. 2020). Such a
26   challenge would have had to have been brought in the U.S. District Court for the District of Columbia
     within 60 days of implementation of the offending policy, rule, or procedure, however. 8 U.S.C.
27   § 1252(e)(3).
28   ORDER OF DISMISSAL - 2
              Case 2:20-cv-00775-RSL Document 14 Filed 01/12/21 Page 3 of 4



 1   Eligibility and Procedural Modifications” that generally denied asylum to aliens arriving at our
 2   border with Mexico unless they have first applied for, and been denied, asylum in Mexico or
 3
     another country through which they have traveled), aff’d, 964 F.3d 832 (9th Cir. 2020). There
 4
     are two problems with this argument. First, such a claim was not asserted in the complaint,
 5

 6   which clearly challenges the immigration judge’s failure to allow plaintiff to present additional

 7   evidence and/or to conduct a de novo review of the asylum officer’s determination. Plaintiff filed
 8   his complaint in May 2020, almost ten months after the July 19, 2019, interim final rule had been
 9
     enjoined, yet the complaint does not mention the rule, much less assert that his adverse
10
     determination was caused by it.
11
            Second, plaintiff is attempting to utilize the APA to get around the express limitations
12

13   Congress placed on judicial review of expedited removal orders. By arguing that the agency’s

14   determination was based on a policy or rule that has now been enjoined, plaintiff is presumably
15   challenging the determination as “not in accordance with law” or “in excess of statutory
16
     jurisdiction authority, or limitations.” 5 U.S.C. § 706(2)(A) and (C).
17
            But the APA’s general provision authorizing judicial review of final agency
18
            actions must yield to the INA’s immigration-specific limitations. See Bultasa
19          [Buddhist Temple of Chicago v. Nielsen, 878 F.3d 570, 574 (7th Cir. 2017)]
20          (“Appellants cannot avoid the jurisdictional bar established by 8 U.S.C. § 1252
            simply by raising a claim under [§ 706] of the APA.”); Roland v. USCIS, 850 F.3d
21
            625, 629 n.3 (4th Cir. 2017) (explaining the same idea). Put most simply, the APA
22          cannot be used to sidestep the highly specific limitations on judicial review
23          enacted in the INA.

24   Dijamco v. Wolf, 962 F.3d 999, 1003 (7th Cir. 2020) (involving APA review of the revocation of
25   a visa petition and denial of adjustment of status). See also Arumainayagam v. Barr, No. C20-
26
     1776PHX-SMB (CDB), Dkt. # 5 at (D. Ariz. Sept. 16, 2020) (dismissing APA challenge to
27

28   ORDER OF DISMISSAL - 3
                  Case 2:20-cv-00775-RSL Document 14 Filed 01/12/21 Page 4 of 4



 1   adverse credible fear determination because 5 U.S.C. § 701(a)(1) of the APA makes clear that no
 2   relief is available “to the extent that . . . statutes preclude judicial review”); Singh v. USCIS, No.
 3
     C19-1873JLR-MLP, Dkt. # 22 at 5 (W.D. Wash. June 12, 2020) (finding that the APA does not
 4
     provide a source of judicial review of a negative credible fear determination and expedited
 5

 6   removal order because the INA expressly precludes such review).

 7

 8          For all of the foregoing reasons, the Court finds that it lacks jurisdiction to review the
 9
     agency’s asylum determination or the expedited removal order. The United States’ motion to
10
     dismiss is GRANTED. The Clerk is directed to enter judgment in favor of defendant and against
11
     plaintiff.
12

13

14
            Dated this 12th day of January, 2021.
15

16
                                                 Robert S. Lasnik
17                                               United States District Judge

18

19

20

21

22

23

24

25

26

27

28   ORDER OF DISMISSAL - 4
